Case 1:21-cv-13564-NLH-KMW Document 11 Filed 08/11/21 Page 1 of 2 PageID: 569



                                                                      Philip S. Burnham, II, Esq.
                                                                      Licensed in NJ & PA
                                                                      Atty ID 030951990

                                                                      Michelle J. Douglass, Esq., Of Counsel
                                                                      Licensed in NJ
                                                                      Certified as a Civil Trial Lawyer by the Supreme Court of NJ
              Not a Partnership                                       Atty ID 025091988
          www.burnhamdouglass.com
           info@burnhamdouglass.com                                   Keith W. Diener, Esq., L.L.M.
                                                                      Licensed in NJ, NC, VA & D.C.
                                                                      Atty ID 227612016




                                               August 11, 2021

Via: ECF Only
Honorable Noel L. Hillman, U.S.D.J.
United States District Court – District of New Jersey
Mitchell H. Cohen Building
& U.S. Courthouse
4th & Cooper Streets
Court Room 3A
Camden, New Jersey 08101



        Re:       Stacie Lick v. The Gloucester County Prosecutor’s Office, et al.
                  Case 1:21-cv-13564-NLH-KMW


Dear Honorable Judge Hillman:

        Greetings. We represent Plaintiff, Stacie Lick, in the above-referenced matter. Currently,

before your Honor, there are three pending Motions as follows: Defendants Gloucester County

Prosecutor’s Office and Gloucester County’s Motion to Dismiss, Defendants Thomas Gilbert and




        Main office: 8000 Sagemore Dr, Ste 8303, Marlton, NJ 08053 T: 856-751-5505 Fax: 856-751-5516
                        Northfield Office: 450 Tilton Rd., Ste 200B, Northfield, NJ 08225

 This correspondence contains confidential material and may not be used for purposes inimical to NJ Evidence Rule
                                     408 regarding settlement negotiations.
Case 1:21-cv-13564-NLH-KMW Document 11 Filed 08/11/21 Page 2 of 2 PageID: 570

Honorable Noel L. Hillman, U.S.D.J.
August 11, 2021
Page No. 2

William Perna’s Motion to Dismiss, and Defendants James Ballenger’s Motion to Dismiss. The

return date for all motions is September 07, 2021.


        Respectfully, we are requesting under L.Civ.R. 7.1(d)(5) a one-cycle adjournment of the

aforementioned Motions to the next return date, which is September 20, 2021. The originally

noticed motion day has not previously been extended or adjourned. Therefore, Plaintiff’s

responses will be due on September 07, 2021, and any reply brief will be due on September 13,

2021.

        In addition, please be advised that Defendants Gloucester County Prosecutor’s Office,

Gloucester County, and James Ballenger have consented to this request.

        Thank You for all Your courtesies on this matter.

                                                                      Respectfully submitted,

                                                                      BURNHAM DOUGLASS
                                                                      Attorneys for Stacie Lick

                                                                      /s/ Michelle J. Douglass
                                                                      Michelle J. Douglass, Esq.

                                                                      /s/ Philip S. Burnham, II
                                                                      Philip S. Burnham, II, Esq.

C.c.    Michael T. Wilkos, Esq. (Via ECF Only)
        Patrick J. Madden, Esq. (Via ECF Only)
        Joseph G. Antinori, Esq. (Via ECF Only)
        Therese M. Taraschi, Esq. (Via ECF Only)
        Stacie Lick (Via Email Only)




        Main office: 8000 Sagemore Dr, Ste 8303, Marlton, NJ 08053 T: 856-751-5505 Fax: 856-751-5516
                        Northfield Office: 450 Tilton Rd., Ste 200B, Northfield, NJ 08225

 This correspondence contains confidential material and may not be used for purposes inimical to NJ Evidence Rule
                                     408 regarding settlement negotiations.
